The election of Samuel Henry, returned a member from Chester, was controverted on the following grounds, set forth in the petition against the same:—
1. That a majority of the selectmen did not attend to the opening of the envelopes and counting of the votes, at the time of the election.
2. That two persons, neither of whom was a selectman, or had been sworn, assisted in performing the duty of opening the envelopes, taking the ballots therefrom, and counting the same.
3. That all the votes given in for representative were not taken from the enevelopes; [but were allowed to remain therein, and were not counted; and all these votes were for other persons than the member declared to be elected.]
4. That undue liberties were taken with the envelopes and votes generally.
The committee on elections reported thereon as follows :—
“ The facts or allegations contained in the second and third heads are conceded, or rather not controverted, or disputed. Under the fourth head of the petition, the petitioners express an opinion in relation to the election, which they doubtless honestly entertain, but which after due consideration the committee are not satisfied to be well-grounded in fact. It has been the practice in some towns in the commonwealth, as the committee have been informed, for the selectmen to call in the assistance of other persons in assorting and counting votes at elections; but the committee are of the opinion, that such a practice or custom should under no circumstances exist, it being the duty of the selectmen to receive, assort, and count the votes *665without any assistance except that of the town clerk. The almost universal right of suffrage is the peculiar feature of our form of government, and the privilege of every freeman; therefore the ballot-box cannot be too scrupulously guarded, even by those officers to whose supervision it is intrusted, and who are sworn to the faithful performance of their duties. After due investigation of all the facts and allegations submitted to the consideration of the committee, they are of the opinion, that sufficient cause has not been shown by the petitioners to justify vacating the seat of Mr. Henry, the sitting member; it being admitted by the petitioners that he received a majority of all the votes cast for representatives, and they therefore report that the petitioners have leave to withdraw their petition.”
The committee having made the petition a part of their report, the third specification was amended by striking out the words in brackets, and the report was then agreed to.1

 74 J. H. 609.